Name: Council Regulation (EC) NoÃ 1912/2005 of 23 November 2005 amending Regulation (EC) NoÃ 527/2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) NoÃ 1493/1999
 Type: Regulation
 Subject Matter: America;  beverages and sugar;  food technology;  trade;  European Union law
 Date Published: nan

 25.11.2005 EN Official Journal of the European Union L 307/1 COUNCIL REGULATION (EC) No 1912/2005 of 23 November 2005 amending Regulation (EC) No 527/2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 45(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) By way of derogation from Article 45(1) of Regulation (EC) No 1493/1999, Regulation (EC) No 527/2003 (2) authorises imports into the Community of wine produced in Argentina which has undergone oenological processes not provided for in the Community rules. That authorisation expired on 30 September 2005. (2) Negotiations are still ongoing between the Community, represented by the Commission, and Mercosur, which includes Argentina, on an agreement on trade in wines. These negotiations concern, in particular, the respective oenological practices and processes used by both parties and the protection of geographical indications. (3) In order to facilitate the progress of the negotiations, the derogation allowing malic acid to be added to wine produced in Argentina and imported into the Community should be extended until the entry into force of the agreement resulting from the negotiations, and no later than 31 December 2006. (4) Regulation (EC) No 527/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 1(1) of Regulation (EC) No 527/2003, the date 30 September 2005 is hereby replaced by that of 31 December 2006. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2005. For the Council The President M. BECKETT (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 78, 25.3.2003, p. 1. Regulation as last amended by Regulation (EC) No 2067/2004 (OJ L 358, 3.12.2004, p. 1).